internal_revenue_service index no number release date department of the treasury washington d c person to contact ---------------------------------------- telephone number -------------------- refer reply to cc ita genin-137802-15 date date ---------------------------------- ------------------------------ --------------------------- dear ------------- this letter is in response to your correspondence postmarked date you requested general information regarding sec_1031 of the internal_revenue_code sec_1031 generally provides that no gain_or_loss is recognized with respect to an exchange of like-kind_property held for productive use in a trade_or_business or for investment the following types of property are not eligible for sec_1031 treatment stock_in_trade or other_property held primarily for sale stocks bonds or notes other_securities or evidences of indebtedness or interest interests in a partnership certificates of trust or beneficial interests and chooses in action if related parties engage in a like-kind_exchange of properties and either related_party disposes of the property received in the exchange within two years of the date of the last transfer then both must recognize gain_or_loss with respect to the exchange property however this rule does not apply to dispositions occurring after earlier of the death of the taxpayer or the death of the related_person dispositions as a result of compulsory or involuntary_conversion within the meaning of sec_1033 if the exchange occurred before the threat or imminence of the conversion or dispositions with respect to which it is established to the satisfaction of the secretary that neither the exchange nor such disposition had as one of its principal purposes the avoidance of federal_income_tax genin-137802-15 for this purpose a related_person is any person bearing a relationship to the taxpayer described in sec_267 or sec_707 of the code to further assist you we have enclosed a copy of sec_1031of the code and publication sales_and_other_dispositions of assets we hope this information is helpful j peter baumgarten assistant to the branch chief branch office of associate chief_counsel income_tax accounting sincerely yours
